Citation Nr: 0610720	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-30 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a lung disorder as 
secondary to asbestos and mustard gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from January 1946 to October 
1952.


FINDING OF FACT

Lung disorders manifested many years after service have not 
been connected by competent medical evidence to service, or 
in the case of cancer, to a period of one year after active 
service.


CONCLUSION OF LAW

A lung disorder was not incurred in active service. 38  
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.316 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been developed pursuant to the 
guidelines established in the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA).  In this regard, the record reflects that the veteran 
has been advised on numerous occasions of the need to provide 
evidence that warrants presumptive service connection based 
on in-service full-body exposure to mustard gas and the 
development of certain specified diseases, or alternatively, 
the need to provide evidence linking current disability to 
service, whether as a result of exposure to vesicants, 
asbestos, or otherwise.

First, following the filing of the veteran's claim, the 
regional office (RO) sent the veteran letters in March and 
April 2003 which sought information from the veteran 
regarding his exposure to asbestos and/or mustard gas during 
service and evidence of current disease or disability related 
to that exposure.  The letters also advised the veteran of 
the respective obligations of the Department of Veterans 
Affairs (VA) and the veteran in obtaining evidence in support 
of the claim.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A July 2003 rating decision and September 2003 statement of 
the case then denied the claim, noting that the evidence did 
not show exposure to asbestos or mustard gas, and that there 
was otherwise no evidence linking current lung disability to 
service.  

Thereafter, a June 2005 VCAA notice letter more particularly 
advised the veteran of the evidence necessary to establish 
service connection, to include presumptively based on 
exposure to mustard gas, and notified the veteran of 
additional evidence that he could provide and further efforts 
that would be taken by VA on his behalf.  Id.

Finally, an August 2005 supplemental statement of the case 
outlined the relevant evidence in the record and continued 
the denial of the claim, noting that although the veteran had 
been shown to have a current respiratory disability, a link, 
established by medical evidence between current symptoms and 
symptoms or findings in service had not been shown.  

Although the June 2005 VCAA notice letter clearly came after 
the July 2003 rating decision that originally denied the 
veteran's claim, and did not specifically request that the 
appellant provide any evidence any evidence in the 
appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board further notes that the veteran has been provided 
with the applicable law and regulations, and that there is no 
indication that there are any outstanding pertinent records 
or reports that have not been obtained or that are not 
otherwise sufficiently addressed in documents or records 
already associated with the claims file.  The claims file 
also reflects that the RO sought information that supported 
the veteran's claims of exposure to asbestos and mustard gas 
during service from the service department in April 2003, and 
available records were thereafter provided.

In addition, neither the veteran nor his representative has 
indicated any intention to provide any additional medical 
opinion or other evidence to support the veteran's claim on 
appeal.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

The veteran contends that his current lung disabilities are 
related to his exposure to mustard gas during basic training 
at Sheppard Field, Texas in early 1946, and asbestos used in 
the construction of barracks he lived in during service.  He 
alternatively claims that his current lung disabilities are 
directly related to his bout with bronchitis and atypical 
pneumonia in July 1946, and/or the spontaneous pneumothorax 
he experienced in October 1951.

The veteran's specialty during his first period of service 
was identified as teletype operator.  During his second 
period of service, the veteran's occupation in terms of the 
closest comparable civilian position was that of 
cryptographer.

Service medical records reflect no relevant findings or 
complaints at the veteran's entrance examination in January 
1946.  

Service hospital records from July 1946 reflect that the 
veteran was admitted with complaints of a cough and cold for 
the previous week and chest pain with coughing for the 
previous two days.  The initial impression was possible very 
early atypical pneumonia.  There were X-ray findings of 
bilateral accentuation of the truncal and hilar markings, 
with slight mottling in the right lower base heaviest near 
the helum, stated to be suggestive of nonspecific bronchitis 
or mild atypical pneumonia.  Five days after admission, the 
veteran was noted to be afebrile but with some inspiratory 
rales bilaterally.  10 days after admission, the veteran's 
cough was gone and his chest clear.  

Service examination in January 1949 indicated that evaluation 
of the lungs revealed normal findings.  

Service hospital records from October 1951 reflect that the 
veteran awakened the previous morning with a knife-like, 
stabbing pain over the left lower chest region in the mid-
axillary line.  The veteran denied any associated dyspnea, 
cough, chill or fever.  The diagnosis was spontaneous 
pneumothorax.  Approximately four days after admission, X-
rays showed a partial re-examination of the veteran's right 
lung.  Approximately one month after admission, there was 
only a very small, apical pneumothorax on the right.  

At the veteran's separation examination in October 1952, the 
veteran's history of collapsed lung on the right in November 
1951 was noted.  It was also noted that the veteran had been 
hospitalized for three weeks for this condition.  The veteran 
complained of occasional discomfort when lying on the right 
side.  Examination of the lungs and chest at this time 
revealed negative findings.

An August 1991 private medical report from Dr. M. reflects 
that he had been following the veteran over the previous week 
for an exacerbation of chronic bronchitis.  It was Dr. M.'s 
impression that the veteran had only a mild obstructive 
defect at this point in time.

March 1995 private computed tomography (CT) of the chest 
revealed an impression of a three centimeter in diameter, 
superior segmental, left lower lob pulmonary mass, the 
differential diagnosis of which included bronchogenic 
carcinoma, non-calcified granuloma, or pulmonary hamartoma.  
Private hospital records from June 2005 reflect that the 
veteran underwent a left lower lobectomy as a result of 
mucinous adenocarcinoma, with negative bronchial margin and 
nodes on frozen section.

Private treatment records from Dr. M. B. for the period of 
March 1995 to August 2001 reflect that in March 1995, the 
veteran's complaints included dyspnea and wheezing.  The 
provisional diagnosis was acute bronchitis and chronic 
obstructive pulmonary disease (COPD).  At the end of March 
1995, the assessment was lung mass and COPD.  In April 1998, 
the assessment was lung mass, COPD and bronchitis.  The 
remainder of these records reflects periodic assessments that 
include COPD and bronchitis.

In a letter dated in October 2003, Dr. K. stated that as he 
understood it, there had been no further problems related to 
the veteran's adenocarcinoma other than the veteran's rather 
severe dyspnea for which he was seeking veteran's disability.  
After reviewing the veteran's chart and history, Dr. K. 
stated that it was certainly recognized that the veteran 
suffered a right spontaneous pneumothorax in November 1951 
followed by hospitalization.  Dr. K. further stated that if 
Dr. R. B., the attending pulmonologist in 1995, was of the 
opinion that the veteran had significant COPD or 
emphysematous changes within the lungs, it may be that it 
related back to the pneumothorax in 1951 which was 
exacerbated, of course, by the pulmonary resection in 1995.  
The examiner then commented that therefore, the veteran may 
be a candidate for disability via the VA, but that he was 
unaware of the exact criteria for deciding disability.  Dr. 
K. further commented that although he had no historical 
record that any exposure to asbestos or mustard gas could be 
related, he believed that the veteran quite sincerely 
believed that he was exposed to mustard gas, even though 
there may not be evidence to support this claim, which made 
the appeal for disability that much more appropriate.

VA examination in June 2005 revealed that the examiner 
reviewed the veteran's claims file for the purpose of 
rendering an opinion regarding the etiology of current 
respiratory disability.  The examiner noted the service 
medical record evidence, which included negative findings at 
the time of service separation in October 1952.  The examiner 
further noted post-service treatment for respiratory 
disability, beginning in 1995.  Based on the veteran's claims 
file, the examiner opined that the veteran's current 
respiratory disability was not due to the episode of atypical 
pneumonia nor the episode of spontaneous pneumothorax 
documented in the service medical records.  The examiner also 
reviewed the medical literature and the risk factors for 
spontaneous pneumothorax were noted to be rupture of a 
subpleural bleb.  It was also noted that in an older report, 
subpleural blebs or bullae were demonstrated in all patients 
who underwent thoracotomy for "PSP."  Two subsequent 
studies looked for evidence of occult disease using CT scans, 
one finding subpleural blebs in 16 of 20 patients (mean age 
27 years) with "PSP," the other evaluating 27 nonsmoking 
patients with "PSP," and noting emphysema-like changes, 
mostly in the upper lobes, in 22 (81 percent).  

The examiner noted that the pathogenesis of the subpleural 
blebs and "PSP" was probably related to airway inflammation 
due at least in part to cigarette smoking in many cases.  
When the smoking habits of 505 patients from four separate 
studies of patients with "PSP" were analyzed, 461 (91 
percent) were smokers.  Furthermore, the risk of "PSP" was 
directly related to the level of cigarette smoking.  Compared 
to nonsmokers, the relative risk of a pneumothorax in men was 
seven times higher in light smokers (one to 12 cigarettes per 
day), 21 times higher in moderate smokers (13 to 22 
cigarettes per day), and 102 times higher in heavy smokers 
(more than 22 cigarettes per day).  For women, the relative 
risk was four, 14, and 68 times higher in light, moderate and 
heavy smokers, respectively. 

The examiner further noted that pneumothorax also occurred 
with increased frequencies in patients with the Marfan 
syndrome and homocystinuria, and reports had been published 
describing the clustering of "PSP" in certain families.  
Autosomal dominant, autosomal recessive, polygenic, and X-
liked recessive inheritance mechanisms had all been proposed.  
The autosomal dominant Birt-Hogg-Dube syndrome, which 
predisposed patients to benign skin tumors and renal cancer, 
was associated with an increased incidence of spontaneous 
pneumothorax.  In one study of 111 patients with this 
syndrome, pneumothorax occurred in 25 (22.5 percent).  The 
gene responsible for this familial cancer syndrome had been 
mapped to a particular chromosome.  

The examiner indicated that spontaneous pneumothorax was not 
a risk factor for subsequent lung cancer, but that smoking 
was a risk factor for lung cancer and the veteran had an 80 
pack year smoking history.  Therefore, it was the examiner's 
conclusion that the veteran's current respiratory disability 
was less likely than not manifested due to his military 
service.

In a statement dated in February 2006, a VA nurse 
practitioner stated that the veteran was being treated for 
COPD.  

At the veteran's hearing before the Board in March 2006, the 
veteran described the lung problems he had during service, 
his belief that he was exposed to mustard gas during in-
service basic training, and his opinion that his current 
disability was related to active service.


II.  Analysis

The Board has reviewed all of the evidence of record, and 
notes initially that the record reveals diagnoses of 
bronchitis and COPD, and Dr. K. has opined that the veteran's 
dyspnea is a residual of his adenocarcinoma.  In addition, 
the Board notes that cancer of the lung, COPD, and bronchitis 
are disabilities for which presumptive service connection is 
available under 38 C.F.R. § 3.316 (2005), assuming there is 
evidence of full-body exposure to nitrogen or sulfur mustard 
during service.  Therefore, the Board will find that the 
veteran has met the initial requirement of a current 
disability as to this claim.

However, turning first to the issue of entitlement to service 
connection for respiratory disability on a presumptive basis 
under 38 C.F.R. § 3.316, the Board finds that the evidence is 
against a finding of the necessary exposure required under 
the applicable regulation.  More specifically, while the 
veteran is no doubt sincere in his belief that mustard gas 
was used during his basic training, VA took steps to confirm 
this information with the service department, and no 
confirmation of this exposure was located.  The Board is also 
not aware of any use of mustard gas at the location of the 
veteran's basis training (Sheppard Field, Texas).  The Board 
would also note that sometimes a veteran will believe that a 
gas used in training was mustard gas, but in fact, it was 
some other gas.  Thus, the Board concludes that a 
preponderance of the evidence is against a finding that the 
veteran was subjected to full-body exposure to mustard gas 
during service, and that therefore, presumptive entitlement 
to service connection for bronchitis, residuals of 
adenocarcinoma, and/or COPD is not warranted on a presumptive 
basis.  

As for the veteran's claim for service connection for 
respiratory disability as related to asbestos exposure or as 
directly related to symptoms and findings in service, as the 
veteran has been notified on multiple occasions, to succeed 
with his claim, it is necessary for him to provide medical 
evidence linking current respiratory disability to exposure 
to asbestos, or otherwise link bronchitis, residuals of 
adenocarcinoma, or COPD to active service, or with respect to 
cancer, to a period of one year after service.  
Unfortunately, the evidence of record does not support a 
finding that the veteran's bronchitis, residuals of 
adenocarcinoma, or COPD is linked to active service.  

First, while the Board notes that the veteran has claimed 
exposure to asbestos apparently based on the assertion that 
all of the barracks the veteran lived in during service were 
constructed with asbestos materials, the record reflects that 
the service department was also asked for records documenting 
the veteran's exposure to asbestos, and no such documents 
were located.  The Board would also note that the veteran has 
not provided any evidence to support his assertion that 
asbestos was used in all the barracks that he occupied or if 
so, was used to such a degree or fashion that it would have 
any causative effect.  

However, even if the Board was to concede exposure to 
asbestos exposure, it would still be necessary for medical 
opinion evidence to link current respiratory disability to 
such exposure or otherwise link current disability to 
service.  Although the veteran has relied significantly on 
the statements of Dr. K. in his letter of October 2003, on 
the issue of nexus, the Board finds those statements to be 
equivocal and therefore of minimal probative value.  More 
specifically, in his letter, Dr. K. stated that if Dr. R. B., 
the attending pulmonologist in 1995, was of the opinion that 
the veteran had significant chronic obstructive pulmonary 
disease or emphysematous changes within the lungs, it may be 
that it related back to the pneumothorax in 1951 which was 
exacerbated, of course, by the pulmonary resection in 1995.  
The examiner then commented that therefore, the veteran may 
be a candidate for disability via the VA, but that he was 
unaware of the exact criteria for deciding disability.  Dr. 
K. further commented that although he had no historical 
record that any exposure to asbestos or mustard gas could be 
related, he believed that the veteran quite sincerely 
believed that he was exposed to mustard gas, even though 
there may not be evidence to support this claim.  

On the other hand, the June 2005 VA examiner also reviewed 
the claims folder, and unequivocally opined that the 
veteran's current respiratory disability was not due to the 
episode of atypical pneumonia nor the episode of spontaneous 
pneumothorax documented in the service medical records.  The 
examiner also provided medical literature evidence in support 
of his opinion that included findings that supported the 
veteran's smoking as a causative factor for spontaneous 
pneumothorax and noted that spontaneous pneumothorax was not 
a risk factor for subsequent lung cancer.  

Consequently, as this opinion definitively finds no 
relationship between current respiratory disability and 
service, and gives various bases for this conclusion, the 
Board finds that it is entitled to greater evidentiary 
weight.  The veteran's statements linking current respiratory 
symptoms to service are also of minimal probative value, as 
the veteran has not been shown to have any medical training 
or other medical expertise that would enable him to diagnose 
a respiratory disability and link such disability to his 
active service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran had every opportunity to provide an 
additional medical opinion to contradict the opinions of the 
June 2005 VA examiner, but apparently chose not to do so.

Therefore, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against entitlement 
to service connection for a lung disorder as secondary to 
asbestos and mustard gas exposure.


ORDER

The claim for service connection for a lung disorder as 
secondary to asbestos and mustard gas exposure is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


